DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 5/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 9960876, USP 8472412 and USP 8446881 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-8 allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art are in the record as following:
Shoji [US 7072318] discloses a method and system for generating a first signal based on first information in first carrier on first symbol and second signal generated on second information in second carrier on second symbol; third signal on third information on third symbol and transmitting the first, second and third symbol. None of these references, taken alone or in any reasonable combination, teach the claims “a first signal with first information, a second signal with second information, and a third signal with third information, maps the first signal and the second signal in different subcarriers, respectively, of a same first symbol, and maps the third signal in a second symbol other than the first symbol, the first information and the second information used to define a subset of a plurality of scrambling codes, and the third information used to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414